Order filed October 8, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00427-CR
                                 ____________

                       NARJES MODARRESI, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 339th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1260243


                                     ORDER

      The reporter’s record in this case was due September 19, 2014. See Tex. R.
App. P. 35.1. On August 7, 2014, the official court reporter, Pamela Kay
Knobloch, filed 14 of 15 volumes of the record. In the Master Index, the court
reporter stated that Volume 2, which was not filed, was a pretrial hearing that was
reported by a substitute reporter, Walter Johnson. In response to correspondence
from this court, on September 3, 2014, Walter Johnson filed a notice stating that he
did not report any hearings in this case. The trial court’s docket sheet contained in
the clerk’s record does not reflect a pretrial hearing was conducted, other than a
Batson challenge at the conclusion of voir dire. The record of the Batson hearing
appears to be included in Volume 3, the record containing the voir dire
proceedings. This court requested that the official court reporter correct the Master
Index and volume numbers to omit the volume reserved for a pretrial hearing. In
response, on September 9, 2014, the official court reporter requested additional
time to investigate whether a pretrial hearing was reported. To date, the official
court reporter has not made any further response to this court, and the record has
not been filed with the court. Because it appears that the complete reporter’s record
has not been filed timely, we issue the following order.

      We order Pamela Kay Knobloch, the official court reporter, to file the
missing volume 2 of the record, or alternatively, to file a corrected record omitting
the volume reserved for a pretrial hearing, in this appeal within 30 days of the date
of this order.

      The trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed. See Tex. R. App. P. 35.3(c). The trial court must
help ensure that the court reporter’s work is timely accomplished. Tex. R. App. P.
13.3. The official court reporter is required to file a written report showing the
amount and nature of the business pending with the trial court and the appellate
court clerk. Tex. R. App. P. 13.4. When a substitute or deputy reporter is used, the
substitute or deputy must file a report with the trial court clerk stating the date,
court and number and style of the case the substitute or deputy worked. Tex. R.
App. P. 13.5.
       If Pamela Kay Knobloch does not timely file the record as ordered, we will
issue an order directing the trial court to conduct a hearing to determine the reason
for the failure to file the record.

                                      PER CURIAM